Case 16-04999        Doc 44     Filed 12/31/18     Entered 12/31/18 17:20:10          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 04999
         Lakeisha M Hill

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/17/2016.

         2) The plan was confirmed on 04/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/02/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/22/2016, 11/21/2016.

         5) The case was Completed on 11/21/2017.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,525.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-04999             Doc 44         Filed 12/31/18    Entered 12/31/18 17:20:10                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,686.24
           Less amount refunded to debtor                                $681.32

 NET RECEIPTS:                                                                                          $10,004.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,377.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $412.99
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,789.99

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund                  Unsecured          60.00           NA              NA            0.00       0.00
 Amca                                    Unsecured         302.00           NA              NA            0.00       0.00
 Amca                                    Unsecured         224.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured         629.00        393.85          393.85        393.85        0.00
 City of Chicago Department of Revenue   Unsecured      7,000.00         523.07          523.07        523.07        0.00
 Cmre. 877-572-7555                      Unsecured         150.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured          70.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured           0.00        262.32          262.32        262.32        0.00
 Grant & Weber Inc                       Unsecured         583.00           NA              NA            0.00       0.00
 Illinois Collection Service             Unsecured         125.00           NA              NA            0.00       0.00
 Illinois Lending Corporation            Unsecured         200.00        226.81          226.81        226.81        0.00
 Kennedy King College                    Unsecured      1,000.00            NA              NA            0.00       0.00
 Keynote Consulting                      Unsecured         443.00           NA              NA            0.00       0.00
 M3 Financial Services                   Unsecured          40.00           NA              NA            0.00       0.00
 MBB                                     Unsecured         744.00           NA              NA            0.00       0.00
 MBB                                     Unsecured         582.00           NA              NA            0.00       0.00
 MBB                                     Unsecured         111.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE                  Unsecured         315.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE                  Unsecured         274.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE                  Unsecured         236.00           NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured         394.00        393.76          393.76        393.76        0.00
 Morton Community College                Unsecured         600.00           NA              NA            0.00       0.00
 Nationwide Credit & Collection          Unsecured          59.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured           0.00        116.01          116.01        116.01        0.00
 Peoples Engy                            Unsecured          89.00           NA              NA            0.00       0.00
 Rush University Medical Group           Unsecured      3,014.31            NA              NA            0.00       0.00
 TSI/33                                  Unsecured         132.00           NA              NA            0.00       0.00
 TSI/33                                  Unsecured          72.00           NA              NA            0.00       0.00
 United States Dept Of Education         Unsecured     16,524.00     15,982.49        15,982.49      3,299.11        0.00
 Webbank-Fingerhut                       Unsecured         300.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-04999        Doc 44      Filed 12/31/18     Entered 12/31/18 17:20:10             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,898.31          $5,214.93              $0.00


 Disbursements:

         Expenses of Administration                             $4,789.99
         Disbursements to Creditors                             $5,214.93

 TOTAL DISBURSEMENTS :                                                                     $10,004.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
